Citation Nr: 18100379
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 15-08 819A
DATE:	April 11, 2018
ISSUES DECIDED:	4	ISSUES REMANDED:	0
 
ORDER
The issue of entitlement to service connection for neuropathy, right upper extremity is dismissed.
The issue of entitlement to service connection for neuropathy, left upper extremity is dismissed.
The issue of entitlement to service connection for neuropathy, right lower extremity is dismissed.
The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to September 26, 2016 is dismissed.
FINDING OF FACT
In a January 2017 statement in support of claim, the Veteran requested that all appeals currently before VA be withdrawn.
CONCLUSIONS OF LAW
1. The criteria for withdrawal of the issue of entitlement to service connection for neuropathy, right upper extremity, have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).
2. The criteria for withdrawal of the issue of entitlement to service connection for neuropathy, left upper extremity, have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017). 
3. The criteria for withdrawal of the issue of entitlement to service connection for neuropathy, right lower extremity, have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).
4. The criteria for withdrawal of the issue of entitlement to TDIU, prior to September 26, 2016, have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSIONS
The Veteran served on active duty from December 1960 to January 1987.   He was awarded the Bronze Star Medal with two Oak Leaf Clusters among other decorations.
These matters come before the Board of Veterans Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
In March 2015, the Veteran also perfected an appeal for the issues of entitlement to service connection for a cervical spine disability, entitlement to service connection for a lumbar spine disability, entitlement to service connection for flat feet, and entitlement to service connection for neuropathy, left lower extremity.  An October 2016 rating decision granted entitlement to service connection for degenerative disc disease of the lumber spine, entitlement to service connection for degenerative arthritis of the cervical spine and entitlement to service connection for radiculopathy, left lower extremity.  Additionally, a January 2015 rating decision granted entitlement to service connection for flat feet.  As this represents a total grant of the benefits sought on appeal with respect to these issues, they are no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1159 (Fed. Cir. 1997). 
In the October 2016 rating decision, the Agency of Original Jurisdiction (AOJ) also granted entitlement to a TDIU, effective September 26, 2016.  As the grant did not satisfy the appeal in full, the issue remained on appeal and has been characterized as shown above.  See AB v. Brown, 6 Vet. App. 35 (1993).
Withdrawal
The Veteran perfected an appeal as to the issues of entitlement to service connection for neuropathy of the upper extremities and right lower extremity, as well as entitlement to a TDIU prior to September 26, 2016.  
The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimants authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).
Following certification of the appeal to the Board and prior to promulgation of a decision in this case, the Veteran requested the withdrawal of any and all appeals I have on file in a January 2017 written statement in support of claim.  See, VA Form 21-4138, Statement in Support of Claim, received January 2017.  There remains no allegation of error of fact or law for appellate consideration.  


As the Board does not have jurisdiction to review the issues of entitlement to service connection for neuropathy of the upper extremities and right lower extremity or entitlement to a TDIU prior to September 26, 2016, the issues are dismissed.       

 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	B. G. LeMoine, Associate Counsel 

